                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

BARBARA ORTIZ,

         Plaintiff,

v.                                 Civil Action No. 2:18-cv-1129

WILMINGTON SAVINGS FUND SOCIETY,
FSB d/b/a CHRISTINA TRUST AS
OWNER TRUSTEE OF THE
RESIDENTIAL CREDIT
OPPORTUNITIES TRUST III,
FCI Lender Services Inc., and
Dana Capital Group, Inc.,


         Defendants.

                    MEMORANDUM OPINION AND ORDER



         Pending is the plaintiff’s motion for default

judgment, filed June 19, 2019, and supplemental affidavit in

support, filed July 19, 2019.


         Plaintiff filed a request for entry of default and

accompanying motion for default judgment (ECF No. 42) against

the defendant, Dana Capital Group, Inc. (“Dana Capital”), for

failure to plead or otherwise defend.    Therein, plaintiff sought

entry of default judgment against Dana Capital on Count I of the

plaintiff’s amended complaint (Count I – Contract Defense –

Unconscionable Broker Agreement (Broker Dana Capital)), which

seeks equitable relief, including restitution.     See ECF No. 42 ¶
2.   On July 19, 2019, the clerk entered default judgment against

Dana Capital pursuant to Rule 55(b)(1) of the Federal Rules of

Civil Procedure.


           In the plaintiff’s motion for default judgment, she

seeks (1) $2,950.00 in brokerage fees she paid to Dana Capital

as set forth in the amended complaint,1 (2) an aggregate amount

of $9,262.62, which consists of $7,262.62 paid by the plaintiff

to settle a $15,262.62 judgment lien and another $2,000.00 of

attorneys’ fees incurred by her in ultimately settling that lien

debt for which the broker was supposed to have negotiated a

settlement for $8,000.00 that was withheld by the lender for

that purpose and eventually paid to the judgment creditor, also

set forth in the amended complaint, and (3) $3,000.00 in

statutory attorneys’ fees.       ECF No. 42 ¶ 7.


           In addition, plaintiff requests prejudgment interest

“from the date of contract to the date of judgment.”            ECF No. 42

¶ 7.   She asks the court to apply an 8.99 percent interest rate

inasmuch as the mortgage loan agreement (the “Note”) which she

entered into with the lender subjected the plaintiff to 8.99%




1 In addition, plaintiff requests $1,155.45 in broker fees. In support
thereof, she relies upon a supplemental affidavit and supporting exhibit to
her motion for default judgment, a HUD-1 Uniform Settlement Statement. The
exhibit, however, reflects that this sum was paid by the lender to the
broker, and is not shown to have been deducted from the proceeds of the loan.
See Mot. Def. J. at Ex. 2. The request for the $1,155.45 is denied.

                                      2
monthly interest rate for repayment purposes.       This interest

rate is inapplicable for the purpose of determining prejudgment

interest on the unauthorized brokerage fees and out-of-pocket

expenditures in relation to the judgment lien.


         The award of prejudgment interest in a diversity case

is governed by state law.   Hitachi Credit Am. Corp. v. Signet

Bank, 166 F.3d 614, 633 (4th Cir. 1999).       West Virginia Code

section 56-6-31 is the applicable statute for determining the

amount of prejudgment interest.       Under the statute, “the rate of

prejudgment interest is two percentage points above the Fifth

Federal Reserve District secondary discount rate in effect on

January 2, of the year in which the right to bring the action

has accrued.”   W. Va. Code § 56-6-31(b)(1), (2).      The right to

bring action on the claims against Dana Capital accrued on the

date of the closing of the Loan in issue - January 26, 2004.

See Note, ECF No. 5-1; Deed of Trust, ECF No. 5-2.       On January

2, 2004, the interest rate in effect was 2.5 percent.

Aggregating that with two percentage points results in an

interest rate at 4.5 percent.     Accordingly, the court will use a

4.5 percent interest rate to calculate prejudgment interest

against Dana Capital.




                                  3
          Lastly, plaintiff is entitled to attorneys’ fees

pursuant to Section 46A-5-104 of the West Virginia Consumer

Credit and Protection Act, which provides:

    In any claim brought under this chapter applying to
    illegal, fraudulent or unconscionable conduct or any
    prohibited debt collection practice, the court may
    award all or a portion of the costs of litigation,
    including reasonable attorney fees, court costs and
    fees, to the consumer. On a finding by the court that
    a claim brought under this chapter applying to
    illegal, fraudulent or unconscionable conduct or any
    prohibited debt collection practice was brought in bad
    faith and for the purposes of harassment, the court
    may award to the defendant reasonable attorney fees.

W. Va. Code § 46A-5-104.   Inasmuch as Count I is based upon

allegations of unconscionable conduct of Dana Capital as well as

bad faith, plaintiff is entitled to such relief.


          Accordingly, it is hereby ORDERED that default

judgment be entered in favor of the plaintiff against the

defendant Dana Capital in the following amount: unauthorized

brokerage fees of $2,950.00 and out-of-pocket expenditures of

$9,262.62, aggregating $12,212.62, together with prejudgment

interest thereon from January 26, 2004 through the date of

judgment of $8,527.36, totaling $20,739.98.   It is further

ORDERED that plaintiff be awarded statutory attorney fees of

$3,000.00.




                                4
         The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                   DATED: August 1, 2019




                               5
